Swepston, Justice
(dissenting).
I respectfully dissent from the majority opinion for the following reasons. In the final analysis the real question is the proper construction of Chapter 14 of the Acts of 1919, which provided as follows:
“The collateral kindred of a deceased person of color shall inherit his estate, real and personal, as in the case of the collateral kindred of a white person. ’ ’
This Act was amended by Chapter 133 of the Public Acts of 1929, as the same now appears in T.C.A. sec. 31-303, but said amendment is not material in this discussion.
*384The majority opinion construes this Act according to the letter thereof, in complete disregard of the legislative history and judicial decisions expressing public policy in regard to the right of the direct descendants of slave marriages and of the collateral kin to inherit, thereby producing a result which seems to me to be quite bizarre and without any foundation of reason. I shall seek to demonstrate the point after calling attention to the statement in the case of Memphis St. Railroad Co. v. Byrne, 119 Tenn, 278, 322, 104 S.W. 460, 471, which is as follows:
“Ambiguity in a statute may arise either from confusion or indefiniteness in the language used, or the consequences of strict adherence to the literalism of that language. In Lewis’ Sutherland on Statutory Construction, sec. 377, it is said: ‘Uncertainty of sense does not alone spring from uncertainty of expression. It is always presumed, in regard to a statute, that no absurd or unreasonable result was intended by the Legislature. Hence if, viewing a statute from the standpoint of the literal sense of its language, it is unreasonable or absurd, and obscurity of meaning exists, calling for judicial construction, we must in that event look to the act as a whole, to the subject with which it deals, to the reason and spirit of the enactment, and thereby, if possible, discover its real purposes; and, if such purposes can reasonably be said to be within the scope of the language used, it must be taken to be a part of the law, the same as if it were plainly expressed by the literal sense of the words used. In that way, while courts do not and cannot properly bend words out of their reasonable meaning to effect a legislative — purpose, they do give to words *385a literal or strict interpretation within the bounds of reason, sacrificing literal sense and rejecting interpretation not in harmony with the evident intent of the lawmakers, rather than that such intent shall fail.’ ”
As illustrative of disregarding literal language of an Act to arrive at the intent of the Legislature, see Tennessee Title Co. v. First Fed. Savs. & Loan Ass’n, 185 Tenn. 145, 203 S.W.2d 697.
As stated in the majority opinion the contest is between the collateral heirs of Cornelius Walker, a Negro, and a devisee, Edward Evans, of his widow Millie Bush Walker; the marriage of Cornelius Walker’s parents was validated by the laws of Mississippi, where they always lived and Cornelius Walker himself was legitimated by said laws. There is no question about the legitimacy of the collateral heirs of Cornelius Walker.
Now the history of the laws of Tennessee by which the right of inheritance was conferred upon the direct issue of slave marriages and of collateral kin is as follows: The Acts of 1865-1866, Chapter 40, section 5, as the same now appears in T.C.A. sec. 31-302 provided as follows:
“All persons of color who are living together as husband and wife in this state, prior to 1865, are declared to he man and wife, and their children legitimately entitled to an inheritance in any property of said parents, to as full an extent as the children of white citizens.” (Emphasis ours.)
In several cases it was successively held that this statute applied (1) only to those persons who were living together as husband and wife in this State, (2) to the lineal descendants of such parents, and (3) no right of collateral inheritance is conferred by the Act.
*386Chapter 151, Acts 1887, held unconstitutional in Wilson v. Wilson, 137 Tenn. 590, 195 S.W. 173, was an attempt to include such persons as had moved to Tennessee.
In the case of Cole v. Taylor, 1915, 132 Tenn. 92, 177 S.W. 61, the facts were exactly analogous to the facts of the instant case except that the claimant of the real estate was Alice Cole who was a sister of her deceased brother,. Tom Pollard, and' these two were children of slave parents who were married according to the custom of slave, marriages in Georgia but who had never lived in Tennessee. These two children had been legitimated under the laws of a foreign State before they came into Tennesse.
The Court construed the statute as above stated and further said that while these two children of slave parents had been legitimated in a foreign State, yet that relationship must yield to the policy of our own law in its control of the descent- of real property within its borders and that Tennessee has' seen proper not to grant the right of collateral inheritance to such people, unless their parents lived together as husband and wife in this State; it cannot be expected that the Courts out of mere c.omity shall.grant to citizens coming from other states a right which this State does not grant to its own citizens, that is the right of collateral inheritance.
Then in Napier v. Church, 1915, 132 Tenn. 111, 177 S.W. 56, there was involved the right of a direct decedent to inherit where the parents had never lived in the State of Tennessee. In that case the Court held not only as-stated in the instant majority opinion that the law of Louisiana was not clear and convincing with reference *387to establishing the legitimacy of the issue of slave marriage and, therefore, the Tennessee Court would not hold that the issue had been legitimated, but the opinion went further and held that no part of said Act of 1865-1866, Chapter 40, supra, was applicable to the facts of that case; so the necessary conclusion is that even if legitimacy in Louisiana had been established, still there would be no right of inheritance by a direct descendant.because the parents had never lived together in the State of Tennessee.
Then, as stated in the majority opinion, the Court of Civil Appeals in Davidson v. Jennings, 1917, 8 Tenn. Civ. App. 355, reiterated the holding that the right of inheritance did not extend beyond the lineal descendants of parents who had lived together as husband and wife in Tennessee.
It was in the light of this history as expressed in the foregoing and in numerous other cases holding that even in the case of such persons living together as husband and wife in this State there was no inheritance among collaterals, that Chapter 14, Acts of 1919 was enacted.
The only case in which this latter Act has been construed is the case of Wallace v. Berry, 1927, 6 Tenn. App. 248. There the Court stated the question for. decision as follows:
“Does the Act of 1919, Chapter 14, extend the right of collateral inheritance to the issue of slave marriages ? ’ ’
Now keeping in mind that the Court was dealing with a slave marriage where the parties had resided in Tennessee, the Court used the following language:
*388“It is insisted that this Act is merely declaratory of the law already in force at the time of the passage of the Act; that it creates no new rule of inheritance. It is true that it does not affect the rule that an illegitimate person is incapable of inheriting, except from the mother. But we are of opinion that this conferred the right of inheritance upon persons of legitimate descent who are collateral kindred of deceased negroes; that if persons of color are descendants of free persons of color who were living together as husband and wife in this state while in the state of slavery, and declared by section 5, Chapter 40 of the Acts of 1865-66 (Shann. Code, sections 4179 and 4189) to be man and wife they are entitled to inherit the property of their collateral relatives dying intestate to whom they are next of kin.
“The Act of 1919 does not limit the right of collateral inheritance to persons who are not the same issue of slave marriages. It extends this right to the kindred of any deceased negro just as under our laws it is given to the kindred of white persons, provided such kindred are of legitimate descent. Negroes not born in slavery nor the issue of slave marriages have had the same rights of inheritance as white persons ever since they became citizens. The Act of 1919 is so comprehensive that it includes all those of legitimate birth who are collateral kindred of a deceased negro. To hold otherwise would be to fail to give a literal interpretation to the Act. It was manifestly intended as an enlargement, by amendment, of the provisions of the said section 5 of Chapter 40 of the Acts of 1865-66, which is as follows:’ ” (See Act quoted hereinabove.)
Now, reference to the majority opinion will disclose that it omits the first paragraph which is quoted imme*389diately hereinabove and which contains the specific decision of the Court on the factual situation involved, and only quotes a part of the second paragraph which is general and omits the last sentence of same, which is a specific statement that can only mean that the. Act of 1865-66 was enlarged by the Act of 1919 to include collateral kin of slave marriages where the couple have resided in Tennessee.
The following year Judge DeWitt, who wrote the opinion in the Wallace v. Berry cause, had before him a later case of Rhea v. Redus, 1928, 7 Tenn. App. 478, in which he made no reference to the Act of 1919, and in which he denied the right of inheritance to the issue of a slave marriage in another State in the following language:
“In as much as Malinda Vaughan was the issue of a slave marriage in another State, her parent could not inherit from her under section 4178-a1 of Shannon’s Ann. Code, for the reason that this section does not apply to slaves living in other States, being restricted to slaves who had been living together within this State as husband and wife. Napier v. Church, 132 Tenn. 111, 177 S.W. 56; Cole v. Taylor, 132 Tenn. 92, 177 S.W. 61.”
While no petition for certiorari was filed in that case, certainly Judge Paw, Judge DeWitt and Judge Crown-over did not overlook the Act of 1919, which they had dealt with just one year before, supra; that is very significant.
Neither the Act of 1919, nor any other Act up to the date of the death of Cornelius Walker contains the slightest suggestion of any intention to change the long-*390established policy, of Tennessee so as to give the right of inheritance to direct descendants of slave marriages of other States which couples had not resided together as husband and ivife in Tennessee. It is, therefore, difficult to understand why such right, of inheritance would be conferred on the collateral kin of such direct descendants who themselves had not inheritable blood. In fact, to so hold seems to me to produce an unreasonable and absurd result that was not intended by the Legislature, as disclosed by the foregoing legislative Acts and judicial opinions.
The majority opinion cites Smith v. Mitchell, 185 Tenn. 57, 202 S.W.2d 979, which I agree is a very able opinion by Chief Justice Neil and that the case was correctly decided, but in the final analysis it is simply an application of the principles stated in Finley v. Brown 122 Tenn. 316, 123 S.W. 359, 25 L.R.A., N.S., 1285, which is cited the opinion of Chief Justice Neil, to the effect that inheritance is governed by the lex rei sitae; but legitimacy is to be ascertained by lex domicilii.
However, the opinion uses these very significant expressions. On page 65 of 185 Tenn., on page 982 of 202 S.W. 2d it is said:
“The effect of our holding in Finley v. Brown, supra, (122 Tenn. 316, 123 S.W. 363) is that children who are legitimate in one state are legitimaté everywhere, with this important qualification, ‘ States acting by comity will not permit a statute of a foreign state to extend any further than a local statute upon the same subject, or to confer any other rights; thus pursuing the principle that the lex loci rei sitae must control in the disposition of real estate.’ ”
*391Then on page 66 of 185 Tenn., on page 983 of 202 S.W.2d it is said:
“We think the effect of the Court’s decision in these cases is that if a child is adopted or legitimated in a foreign state it can inherit from the parent in Tennessee provided the law of the foreign state is not inconsistent with, or opposed to, the policy of our own state. In other words, if a child is capable of inheriting in the foreign state, he, being legitimated by marriage of the parents and by force of law, is thereby legitimated in Tennessee, and is capable of inheriting lands lying in this state. But the rights acquired under foreign adoption or legitimation will not be enlarged so as to confer rights of inheritance in this state contrary to our own statute of descent. ’ ’
This is reiterated on page 68, first paragraph, of 185 Tenn., on page 984 of 202 S.W.2d where it is said:
“They could only inherit, however, as provided by the statutes of descent in this state. ’ ’
Now the majority opinion, at page 222 of 299 S.W.2d says:
“A bastard under the laws of this State who is legitimatized by the laws' of another State is recognized and treated as legitimate so far as inheriting property in this State. Why should we make any difference in the issue of slave marriages who are legitimated by the foreign State and another?”
The answer to that question simply is that there is no dispute that Cornelius Walker, having been legitimated under the laws of Mississippi, is legitimated under the laws of Tennessee and naturally, if the law in Tennessee *392permitted it, he would have been entitled to inherit and, likewise, so would the collateral, if legitimated, of Cornelius Walker or his parents. But the fact is there was not in existence during the life of Cornelius any statute in this State which permitted direct descendants of slave couples who had never lived together as husband and wife in this State, to inherit, even though their marriage was legitimated under the laws of the State of their residence.
Hence, the result of the construction placed upon the Act of 1919 by the majority opinion "is to confer a right of inheritance upon collateral descendants ■ of such foreign slave couples who have never resided in Tennessee, while the same privilege is denied to the direct descendants. Such a view is contrary to the laws of inheritance of this and every other State and to the laws of nature and is, therefore, an absurd result never intended by our Legislature.
Moreover, the statement of the majority opinion on page 222 of 299 S.W.2d, supra, if carried to its logical conclusion, would mean that this Court has now changed the law so as to permit direct descendants of such persons to inherit. If so, that is Simon pure legislation by the Court effecting a repeal of the Act of 1865-66.
Accordingly, I am of opinion that Cornelius Walker left no heirs capable of inheriting his real estate and, therefore, the same was inherited by his widow under T.C.A. sec. 31-103, and that Edward Evans as her devisee is entitled to the property.